Citation Nr: 9927205	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What evaluation is warranted for an anxiety disorder, to 
include post-traumatic stress disorder (PTSD), from April 22, 
1993?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1943 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for a 
psychiatric disorder and assigned a 10 percent evaluation.  

In March 1998, the Board remanded the issue on appeal for 
additional development, to include a VA examination, and it 
is now presented for final appellate review. 

In January 1998, the veteran testified before the undersigned 
Board member at a hearing in Washington, D.C.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, an 
anxiety disorder, to include PTSD, has since April 22, 1993, 
been productive of a definite impairment in the ability to 
establish or maintain effective or favorable relationships 
with people; and by definite industrial impairment.

2.  Since April 22, 1993, the veteran's anxiety disorder, to 
include PTSD, has been productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  


CONCLUSION OF LAW

A 30 percent rating since April 22, 1993, for an anxiety 
disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 
9400, 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9413 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The veteran's claim for a rating in excess of 10 percent for 
the service-connected anxiety disorder, to include PTSD, is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to these 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.

In May 1996, the Board granted service connection for an 
anxiety disorder.  Later, in a May 1996 rating decision, the 
RO assigned a 10 percent disability evaluation effective 
April 22, 1993.   In a statement by the veteran, dated in 
June 1996, he argued that his anxiety disorder was more 
severely disabling than the current 10 percent evaluation.  
Subsequently, in an October 1998 rating decision, the RO 
continued a 10 percent evaluation for an anxiety disorder, to 
include PTSD based on a September 1998 VA examination 
diagnosing PTSD.  

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time since the initial effective date based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the 10 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 1998).

New rating criteria for psychiatric disabilities have been in 
effect since November 7, 1996.  The Board has interpreted the 
claim liberally employing the decision by the United States 
Court of Appeals for Veterans Claims (the Court), in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  This Board will apply the version most favorable 
to the veteran.

The veteran's anxiety disorder was originally assigned a 10 
percent disability rating in accordance with the "old" 
criteria, in effect prior to November 7, 1996, pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9400.   Under that the 
"old" criteria, a 10 percent disability evaluation was 
assigned where the criteria was less than the criteria for 30 
percent with evidence of emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was assigned when there was 
a definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  When the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was warranted.  38 C.F.R. § 4.132, Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Under the "new" diagnostic criteria for psychiatric 
disorders, effective after November 7, 1996, the veteran's 
anxiety disorder with PTSD, was assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9413.  Under the "new" criteria, a 
10 percent evaluation will be assigned where there is 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411-
9413.

II.  Factual Background

A July 1995 VA PTSD examination report reflects that the 
veteran's claims file was reviewed, to include previous VA 
examinations.  The veteran reported that he had been doing 
fairly well with medications, that he slept six to seven 
hours a night and that he had nightmares, which were "not 
too bad."  It was reported that the veteran ate fairly well.  
The veteran indicated that he had tried to control his temper 
over the years and that he was able to get along with his 
wife and neighbors.  He related that while he felt pretty 
good most of the time, he also felt "keyed up," tense, 
restless, irritable and had had difficulty sleeping prior to 
taking medication.  The veteran also reported that he had had 
nightmares regarding his military experiences which had 
decreased over the years, that he was nervous and had a dry 
mouth.  The veteran's history with respect to his anxiety 
disorder was reported in extensive detail.  The veteran 
related that he had retired at the age of sixty-two, that he 
received Social Security disability benefits, and that he had 
been married to his fifth wife for twenty four years.  The 
veteran reported that in the past, he abused alcohol in order 
to alleviate the memories of service.  

Mental status examination noted that the veteran was able to 
relate to the examiner fairly well, had good eye contact and 
was oriented and alert.  Psychomotor activity was within a 
normal range, and the veteran's anxiety level was reported to 
have decreased as the interviewed progressed.  There was no 
history of any panic attacks and his mood was fairly neutral.  
The veteran denied having any suicidal ideation.  While 
delusions and hallucinations were noted, the veteran stated, 
" I learned to walk softly."  He reported having had 
nightmares about his military experience, but that they had 
decreased over the previous years.  The veteran denied 
flashbacks.  The examiner indicated that the veteran had 
significant memory problems as he was unable to recall the 
names of presidents before or after President Reagan or the 
name of the previous governor of Kentucky.  The veteran was 
able to finish the serial seven test in seventy seconds 
without mistakes.  His insight and judgment were reported to 
have been fair.  The veteran was diagnosed as having a mild 
anxiety disorder, alcohol dependence in remission, and a 
personality disorder was to be ruled out. The veteran was 
assigned a Global Assessment Functioning Score (GAF) of 70.  
The final assessment of the examiner was that the veteran had 
suffered from atypical anxiety disorder since the 1940's, had 
self-medicated himself until he sought treatment in the 
1970's and had experienced the tragedy of war while cleaning 
up the dead and destruction of the Marshall Islands during 
service.  The examiner felt that the veteran did not meet the 
full criteria for post-traumatic stress disorder (PTSD).

A May 1997 VA Mental Disorders examination report reflects 
that the examiner had reviewed the claims file prior to the 
examination and that the veteran's service and post-service 
history with respect to his anxiety disorder were recorded in 
detail.  During the examination the veteran was not 
psychotic, manic or depressed.  He denied having any thoughts 
of harming himself or others; he was not in any apparent 
distress.  The veteran did not report any symptoms of PTSD.  
More specifically, he denied re-experiencing any traumatic 
events, persistent avoidance of stimuli associated with 
trauma or persistent symptoms increased arousal.  The veteran 
reported having a history of anxiety and insomnia, which were 
relieved with medication.  He related that he enjoyed 
watching television.  It was reported that the veteran had 
been married for twenty seven years, that he and his wife got 
along well, and that he had retired at the age of sixty two 
from construction work because he felt it was time to retire.  
His Social Security benefits were reported to be based on old 
age retirement not disability retirement.  In summary, the 
veteran reported that the medication had been very effective 
and that he did not report any significant symptoms during 
the examination.  The veteran reported that he slept seven to 
eight hours a night with medication and that he only had mild 
anxiety.  The examiner related that the veteran did not 
exhibit any major psychopathology during the examination 
which would have precluded him from attempting any type of 
employment.  The pertinent diagnosis were: anxiety disorder, 
alcohol and nicotine dependence in remission and passive-
aggressive personality disorder.  The veteran was assigned a 
GAF score of 70.  

Numerous VA progress reports, dating from 1993 to 1996, 
received by the RO in July 1997, pertinently reflect that the 
veteran continued to seek treatment for symptoms associated 
with his anxiety disorder such as, insomnia and depression 
and PTSD, which were relieved with medication.  When seen in 
January 1995, the veteran stated that Doxepin helped him, and 
that while he still experienced flashbacks and remained 
isolated, he was able to adjust.  It was noted that the 
veteran was trying to socialize more, was not experiencing 
nightmares and was sleeping soundly. The veteran did not 
report night sweats or avoidance of stimuli which reminded 
him of the war.  When examined, his affect was appropriate, 
his mood was euthymic and he was not in any apparent 
distress.  He was able to discuss his situation lucidly and 
clearly.  The assessment was that the veteran had PTSD, which 
was controlled with medication.  When examined in November 
1996, the veteran's speech was linear and was a normal rate 
and volume.  The veteran was able to answer questions in a 
goal-directed fashion.  He denied hallucinations, delusion, 
paranoid ideation, ideas of reference and suicidal or 
homicidal ideation's.  The veteran's mood was euthymic with a 
full affect.  He was alert and oriented in four spheres.  The 
veteran scored a 29/30 on mini-mental status examination, was 
able to recall two to three objects in five minutes and his 
attention and concentration were found to have been normal; 
his insight and judgment were felt to have been good.  The 
assessment of the examiner was PTSD by history and alcohol 
abuse in remission.  The veteran was instructed to continue 
his counseling and medication.   

During a January 1998 hearing in Washington, DC before the 
undersigned Board member, the veteran testified that his 
anxiety disorder was more severely disabling than currently 
evaluated as a result of insomnia, short-term memory loss, 
intrusive dreams of his service in the South Pacific, and 
weekly nightmares.  He stated that he was easily aggravated.  
He reported that he used to abuse alcohol in order to 
alleviate the memories of service.  

VA progress notes, dating from November 1996 to March 1998, 
received by the RO in March 1998, reflect that the veteran 
was primarily seen for other disorders.  These reports also 
show that the veteran was found to have been alert and 
oriented, had an euthymic mood and denied having any suicidal 
or homicidal ideation. 

A September 1998 VA Mental Disorders examination report 
reflects that the claims file was reviewed prior to the 
examination and that the veteran's history with respect to 
his disorder was reported in detail.  It was noted that the 
veteran's medications helped alleviate his symptoms.  As a 
result of the medication, the veteran was able to accompany 
his wife to the mall and go out to a restaurant despite the 
mild anxiety, insomnia and flashbacks.  It was also noted 
that the veteran had been married five times as a result of 
his temper and that he used to self-medicate with alcohol in 
order to forget his anxiety and depression over his service 
experiences.  He related that he used to have occasional 
flashbacks and nightmares, but that they had become milder 
over the years as a result of medication.  

On examination, the veteran scored a 29/30 on the mini-mental 
status examination, a perfect score save for one difficulty 
with immediate recall.  It was noted that the veteran did not 
know why he was sent here for an examination and that he was 
very angry at the government for not recognizing his service.  
The veteran complained that he still had nightmares and 
flashbacks, but that they had decreased.  The veteran's 
speech was normal in tone and speed; his affect was 
appropriate.  His mood was tense, anxious and angry.  He 
denied feeling depressed, or having neurovegetative signs or 
manic symptoms.  He admitted to having mild to moderate 
insomnia, nightmares, flashbacks, intrusive thoughts and 
panic attacks.  His thoughts were organized and coherent and 
his intellectual ability was fair. He was oriented to time, 
person and place.  His memory was intact to recent and 
remote, but not for immediate recall.  His insight was fair 
and his judgment was good.  The veteran denied having any 
suicidal ideation.  The examiner found mild, stable PTSD; an 
anxiety disorder; alcohol and nicotine dependence in 
remission; and a history of passive-aggressive personality 
disorder.  The veteran was assigned a GAF score of 65.  The 
impression of the examiner was that the veteran complained of 
depression, anxiety and insomnia, but did not want to discuss 
his World War II trauma.  The examiner reported that the 
veteran experienced nightmares and flashbacks, but they were 
felt to have been mild to moderate in severity as a result of 
his medications.

III.  Analysis

The Board initially takes this opportunity to recognize that 
the veteran served as a Marine in the Pacific Theater during 
World War II, and that his service included combat service in 
the Marshall Islands.  As service connection has been 
granted, however, the only question before the Board is what 
evaluation is warranted for the period from April 22, 1993.  
In this regard, following a review of the evidence of record, 
the Board finds that, after resolving reasonable doubt in the 
veteran's favor that a 30 percent rating for an anxiety 
disorder, to include PTSD, pursuant to the "new" criteria 
for psychiatric disorders, effective November 7, 1996, is 
warranted.  It is the judgment of the Board that the "new" 
criteria for rating psychiatric disorders are the most 
favorable to the veteran.  In reaching the foregoing 
conclusion, the Board observes that while recent VA 
examination and outpatient reports reflect that the veteran 
was found to have had normal speech, to be coherent and to 
have an appropriate affect, these same records also reflect 
that he has continued to have problems with depression, 
insomnia, flashbacks, nightmares, and panic attacks, for 
which he took medication.  In addition, during a recent VA 
examination, conducted in September 1998, the veteran's 
memory was not intact with respect to immediate recall of 
events and the examiner found the flashbacks and nightmares 
to have been mild to moderate.  The veteran was assigned a 
GAF score of 65, suggestive of mild impairment, which was a 
reduction from the previous GAF score of 70, noted during VA 
examinations, conducted in July 1995 and May 1997.  

Overall, the most recent clinical evidence shows that the 
veteran continues to experience mild depression and insomnia, 
for which he has to take medication.  The clinical data 
reflect disability productive of occasional decrease in work 
efficiency, warranting a 30 percent rating in accordance with 
the "new" criteria for psychiatric disorders, effective 
November 7, 1996.  However, inasmuch as frequent panic 
attacks, impaired judgment, impaired abstract thinking, or 
more than a definite impairment in occupational functioning 
is not shown, a rating in excess of 30 percent is not 
warranted under the "old" or "new" criteria for rating 
psychiatric disorders has not been demonstrated.  In this 
regard, the evidence does not raise a question that a rating 
in excess of 30 percent is warranted for any period of time 
from the April 22, 1993.  Simply put, there is neither 
evidence of considerable social and industrial impairment, 
nor evidence of occupational and social impairment with 
reduced reliability and productivity.   Hence, a "staged" 
rating due to significant change in the level of disability 
is not in order.  Fenderson. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, to the extent that the 
veteran claims entitlement to a rating in excess of the 30 
percent rating granted herein the preponderance of the 
evidence is against the claim, and the doctrine is not for 
further application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Resolving reasonable doubt in the veteran's favor, 
entitlement to a 30 percent rating for an anxiety disorder, 
to include PTSD, from April 22, 1993, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
  The choice of the effective date assigned was confirmed by the Board in a March 1998 decision.
  The RO initially assigned the rating under Diagnostic Code 9405.  That code, however, pertains to a 
dysthymic disorder.  As Diagnostic Code 9400 pertains to a generalized anxiety disorder the Board will use 
9400 because it is a more appropriate code under which to rate the appellant.

